 

Exhibit 10.27

 

 

 

January 2, 2018

 

Elisabeth A. Sandoval

 

 

 

Re:

Promotion and Amendment to Offer of Employment At Alder BioPharmaceuticals, Inc.
(the “Company” or “Alder”) dated July 26, 2016

 

Dear Elisabeth:

Promotion

In recognition of your important contributions to Alder’s business, we are
promoting you to Chief Commercial Officer and Executive Vice President of
Corporate Strategy, effective on January 1, 2018.  

Your new base salary will be $445,000 and, under Alder’s annual bonus program,
your target incentive bonus percentage will be increased to 45% of your base
salary for 2018.

In addition, you have been granted an incentive stock option to purchase 150,000
shares of common stock under Alder’s 2014 Equity Incentive Plan.  The shares
subject to this option shall vest at the rate of 25% of the total number of
shares on the one-year anniversary of January 1, 2018 (the “Vesting Commencement
Date”) and 1/48th of the total number of shares each monthly anniversary of the
Vesting Commencement Date thereafter, for so long as you provide continuous
service to Alder, such that the total number of shares shall be fully vested on
the four-year anniversary of the Vesting Commencement Date.

Amendment to Offer Letter

You and Alder entered into an offer letter agreement dated July 26, 2016 (the
“Original Letter Agreement”) whereby you agreed to certain terms of employment
as described in that Original Letter Agreement.  In connection with your
promotion, you and the Company hereby agree to amend the Original Letter
Agreement as described in this letter amendment (the “Amendment”).

1.The bulleted section entitled “Relocation” is hereby amended and restated in
its entirety as follows:

●Relocation In connection with this offer of employment, Alder agrees to provide
you with relocation assistance, subject to the provisions of this section.  We
will pay for two months of temporary housing, as well four trips between your
California home and the Seattle area.  Alder will also reimburse you for certain
expenses relating to your establishment of a residence in the Seattle area by
December 31, 2018.  These additional relocation expenses shall not exceed
$80,000.00 (the “Initial Relocation Amount”).  In addition, Alder will reimburse
you up to an additional $70,000.00 for expenses incurred by you through December
31, 2018 in connection with maintaining your residence in the Seattle area and
for travel between the Seattle area and your California home (the “Supplemental
Relocation Amount”, and together with the Initial Relocation Amount, “Relocation
Reimbursement”). To comply with Section 409A of the Internal Revenue Code
(“Section 409A”), any taxable relocation expenses will be paid to you in 2018.
Relocation Reimbursement shall only be payable by Alder upon submission of
appropriate documentation for expenses.  Any such Relocation Reimbursements will
be paid to you within 30 days after the date you submit such documentation,
provided you submit the documentation within 45 days after you incur the
expense.  The IRS considers certain relocation benefits, whether paid to you or
on your behalf directly to a vendor, as compensation to you.  Alder is required
to report these payments as compensation to the appropriate federal and state
agencies.  Please keep in mind

 

--------------------------------------------------------------------------------

 

 

that the taxable reimbursements and vendor payments will be included in your
gross earnings on your W-2 for the year of payment.  Alder will provide tax
assistance to off-set the tax impact to you.  If you voluntarily terminate your
employment within 13-24 months of your official start date with Alder, you will
be required to reimburse Alder for 50% of the relocation expenses reimbursed to
you or paid on your behalf (including any tax gross-up).  You hereby expressly
authorize Alder to withhold from your final paycheck any amounts owed to Alder,
and you agree to repay any balance due in four equal annual quarterly
installment payments, the first payment to be made on the last business day of
the month following the month in which your termination is effective.  

2.A new bulleted section entitled “Additional Award Opportunity” is hereby added
after the bulleted section entitled “Stock Options” and before the bulleted
section entitled “Benefits”, to read in its entirety as follows:

●Additional Award Opportunity  In recognition of the importance of your role at
Alder, you will be eligible for an additional cash award in the total gross
amount of $200,000, less applicable taxes and withholdings (the “Additional
Award”), subject to the provisions below:

 

•

Payment Timing.  Payment of the Additional Award shall be made in two equal
installments, with the first installment payable on the first regularly
scheduled payroll after September 28, 2018, and the second installment payable
on the first regularly scheduled payroll after September 28, 2019.

 

 

•

Terms and Conditions.  Your eligibility to receive each installment of the
Additional Award is subject to and conditioned upon your remaining continuously
and actively employed in good standing by Alder throughout the period prior to
and including the installment payment date.  In the event that your employment
terminates prior to either installment payment date, you shall forfeit any and
all rights to any installment of the Additional Award that has not yet been
paid.

 

 

•

Tax Withholding and Implications.  There shall be deducted from each installment
of the Additional Award the amount of any tax or withholdings required by any
governmental authority to be withheld. Alder makes no representations or
guarantees regarding the tax implications of the Additional Award and advises
you to consult with your attorney and/or tax advisor regarding the tax
implications of the Additional Award.”  

 

3.The Offer Letter Agreement shall continue in full force and effect as amended
by Amendment and the Offer Letter Agreement, together with Amendment,
constitutes the entire agreement of the parties with respect to the matters set
forth herein and there are no other agreements, commitments or understandings
among the parties with respect to the matters set forth herein. In the event of
any conflict or inconsistency between the provisions of this Amendment and the
provisions of the Offer Letter Agreement, the provisions of this Amendment shall
govern and control. Each and every other term, condition, and provision set
forth in the Original Letter Agreement shall remain in full force and effect in
accordance with the terms of the Original Letter Agreement.  From and after the
date hereof, all references in the Original Letter Agreement to the “this offer”
and “this letter” shall be deemed to mean the Original Letter Agreement as
amended by this Amendment.

 

--------------------------------------------------------------------------------

 

 

Sincerely,

Alder BioPharmaceuticals, Inc.

By:  /s/ Randall C. Schatzman

       Randall C. Schatzman, Ph.D.

       President and Chief Executive Officer

 

 

ACCEPTANCE OF AMENDMENT:

I accept the Amendment described in this letter as of the date executed below.  

/s/ Elisabeth A. Sandoval

Elisabeth A. Sandoval

 

January 2, 2018

Date

 

 

 